DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: closing device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al (4,828,544, hereinafter Lane).
Claim 1 - Lane teaches a cuff, see figure 8 for selectively occluding an anatomical duct including a band -61- suited to surrounding said anatomical duct -11-, 
However, the embodiment of figure 8 does not provide a free inner surface forming a bearing zone as claimed.
Lane teaches an embodiment as set forth in figures 3-6 wherein the inflatable reservoir is positions on one side of the anatomical duct -11- and the band includes an inner free surface forming a bearing zone as shown in figure 5.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to modify the length of the inflatable reservoir -50- to cover only one side of the anatomical duct as taught by Lane in the embodiment of figures 3-6, thereby providing a free inner surface as a mere design expedient to one of ordinary skill in the medical arts.  In the absence of showing any criticality in the exact length of the inflatable reservoir the selection of a specific dimension from a limited number of known options, as set forth within Lane is within the ordinary skill of one in the medical art.  
Claim 2 – Lane as modified with respect to claim 1 teaches a cuff according to 8 having a reservoir length as set forth in the embodiment of figures 3-6 chosen such that when the band is wound upon itself around the anatomical duct -11- and when the reservoir -50- is inflated, the anatomical duct -11 is compressed between the wall -61- of the reservoir -50- and the free surface, described above and similar to figure 5, of the 
Claim 3 - the inflatable reservoir -50- and the free inner surface, as described above, of the band -61- are configured to be in direct contact with the anatomical duct when the band is wound around said anatomical duct, fistula -11-.
Claim 4 –the modified Lane from claim 1 above teaches the inflatable reservoir    -50-  extends over a length less than or equal to 75% of the length of the band, as shown in figure 4 the reservoir extends over less than 75 % the length of the band -61-.
Claim 9 – Lane teaches a connector -51- arranged at one end of the band to ensure a fluid connection between the reservoir -50- and a tubing -53-.
Claim 10 – Lane teaches the closing device -62- includes an opening, see figure 8, formed at one end of the band -61- and able to engage around the connector -51- to maintain the band wound upon itself, see column 6 lines 44-47.
Claim 13 - see claim 1 above and Lane teaches a pump -54- wherein the pump is capable of varying the volume of fluid in the inflatable reservoir -50-.
Claim 14 - Lane teaches a cuff, see figure 8 for selectively occluding an anatomical duct including a band -61- suited to surrounding said anatomical duct -11-, provided with a closing device -62- suited to maintaining the band wound upon itself over a determined length and an inflatable reservoir -50- arranged on an inner face, unnumbered of the band -61-, wherein the inflatable reservoir -50- extends over only a part of the length of the band -61-. 
However, the embodiment of figure 8 does not provide a free inner surface forming a bearing zone as claimed.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to modify the length of the inflatable reservoir -50- to cover only one side of the anatomical duct as taught by Lane in the embodiment of figures 3-6, thereby providing a free inner surface as a mere design expedient to one of ordinary skill in the medical arts.  In the absence of showing any criticality in the exact length of the inflatable reservoir the selection of a specific dimension from a limited number of known options, as set forth within Lane is within the ordinary skill of one in the medical art.  The modified Lane from claim 1 above teaches the inflatable reservoir    -50-  extends over a length less than or equal to 75% of the length of the band, as shown in figure 4 the reservoir extends over less than 75 % the length of the band -61-.
Claim 15 - Lane teaches a cuff, see figure 8 for selectively occluding an anatomical duct including a band -61- suited to surrounding said anatomical duct -11-, provided with a closing device -62- suited to maintaining the band wound upon itself over a determined length and an inflatable reservoir -50- arranged on an inner face, unnumbered of the band -61-, wherein the inflatable reservoir -50- extends over only a part of the length of the band -61-. 
However, the embodiment of figure 8 does not provide a free inner surface forming a bearing zone as claimed.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to modify the length of the inflatable reservoir -50- to cover only one side of the anatomical duct as taught by Lane in the embodiment of figures 3-6, thereby providing a free inner surface as a mere design expedient to one of ordinary skill in the medical arts.  In the absence of showing any criticality in the exact length of the inflatable reservoir the selection of a specific dimension from a limited number of known options, as set forth within Lane is within the ordinary skill of one in the medical art.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane(4,828,544) as applied to claim 1 above, and further in view of Forsell (9,814,559).  
Claim 14 - Lane teaches a cuff as claimed but uses the cuff for a fistula not a urinary sphincter, which may require a slightly different size for the cuff if it is placed around a urethra.   
Forsell teaches occlusive devices are useable for many different anatomical ducts including those for blood flow, urinary incontinence and anal incontinence, column 8 lines 1-14.  It is the position of the office that one of ordinary skill in the medical arts would recognize that bands for different uses would require different sizes and that modifying the size of a device for known uses of the device is well within the skill of one .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane(4,828,544) as applied to claim 1 above, and further in view of Forsell (9,814,559)  and Baro et al(4,399,809, hereinafter Baro).
Claim 5 – Lane teaches a cuff as claimed but does not set forth dimensions for the length of the cuff.  
Forsell teaches occlusive devices are useable for many different anatomical ducts including those for blood flow, urinary incontinence and anal incontinence, column 8 lines 1-14.  It is the position of the office that one of ordinary skill in the medical arts would recognize that bands for different uses would require different lengths.  
Baro sets forth an occlusive device for anal incontinence having a length of 6-12 cm (60-110 mm) as set forth in column 2 lines 10-15.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to modify the dimensions of the device for different intended uses as suggested by Forsell.  While Baro teaches a band length of 60-110 mm for a band with the intended use of anal incontinence.  Therefore, it would have been obvious to one of ordinary skill in the medical arts to modify the sizes of the device of Lane to be used for anal incontinence as suggested by Forsell and to use the dimensions set forth in Baro for the length of the occlusive band to a length between 60 and 110 mm so as to occlude the appropriate body passageways, which is within the claimed range of 30-110 mm.
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane(4,828,544) as applied to claim 1 above, and further in view of Foley(2,455,859).
Claim 6 – Lane teaches a band as claimed -62- but does not set forth the specific material used to form the band.
	Foley teaches an occlusive cuff including a band -14- formed by fabric embedded latex, an elastomer.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use fabric embedded latex as taught by Foley for the band -61- of Lane because lane does not set forth any material for the band and the fabric embedded latex provides the benefit of a band that is quite flexible while being non-stretchable or non-distensible as set forth in Foley column 4 lines 54-58.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane(4,828,544) as applied to claim 1 above, and further in view of Hill (4,803,985).
Claim 7 – Lane as applied to claim 1 teaches a cuff as claimed but does not set forth any material for the reservoir.  
Hill teaches an occlusive device having an inflatable reservoir -34-, made from latex rubber of silicone rubber, column 4 lines 2-8.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a known elastomeric material of silicone rubber as taught by Hill to gain the advantage of using a known physiologically compatible .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lane and Foley as applied to claim 6 above, and further in view of Hill (4,803,985).
The combination teaches a device as claimed but uses fabric embedded latex for the biocompatible elastomer.
Hill teaches an occlusive cuff made from a physiologically compatible elastomeric polymer of silicone rubber or latex rubber.   
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use silicone rubber for the latex rubber of the combination as a substitution of functionally equivalent elements for providing elastomeric physiologically compatible material.  
Such a combination would provide a device as taught by the combination of Lane and Foley having a silicone and mesh material forming the band -61- 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane as applied to claim 1 above, and further in view of Haber et al (4,584,990, hereinafter Haber).
Claim 11 – Lane teaches a cuff according to one of claims 1 but does not use a slot and teeth the attachment device.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to replace the closing device of lane with the closing device of Haber as a substitution of functionally equivalent closing mechanisms which form a flat band into a circular occlusion device around an anatomical duct.
Such a combination would produce predictable results of the occlusive device of Lane having a closing device of a slot -20- as taught by Haber and band -21- of Lane with teeth -14- as taught by Haber as a substitution of functionally equivalent closing means.
Claim 12 – the combination as taught by Lane and Haber have teeth -14-(taught by Haber) are arranged on the outer face of the band -61- of Lane.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane as applied to claim 15 above, and further in view of Foley(2,455,859, previously cited by Examiner).
Lane teaches a device as claimed but does not set forth the exact percentage of length of the inflatable portion.
Foley teaches a band -11- having an inflatable portion over only the ventral quadrant(90° or 25%), column 4 lines 65-75.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to replace the inflatable member with an inflatable member covering only one quadrant as taught by Foley to provide the benefit of a high .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.

Regarding the interpretation under 35 USC 112 (f), applicant has not pointed out any specific errors regarding the generic placeholders coupled with functional language.  Further, Applicant argues that various structures  corresponding with the generic placeholders are described throughout the specification and illustrated in the drawings.  Such an argument does not have any bearing on interpretation under 35 USC 112(f) because the structure must be present in the claims to rebut the interpretation under 35 USC 112 (f).  In this case no such structure is recited in the claims and the claims will remain interpreted under 35 USC 112 (f).

On page 12, applicant argues that, “The embodiment of Fig. 8 includes a band 61 whose edge and surface bear risk of damaging the anatomical duct”  however no evidence is presented to support such an argument.  An argument not supported by facts bears little weight.  There is no reason to believe strap 61 presents any danger to the anatomical structure.  Especially in view of the embodiment of figures 3-6 where the strap is used to compress the anatomical duct/lumen.


On pages 12-13 applicant argues the short time (20 minutes) the device is used on the fistula argues against the combination for use on a urethra.  This argument is not persuasive because the time limit is suggested to prevent thrombosis, blood clot, in the fistula(artery), see column 5 line 68.  One of ordinary skill in the medical arts would recognize that the same structure may be required to be used differently with respect to different ducts/lumens in the body.  When used on the urethra one is not as concerned with blood clots as when used on an artery.  Further, the apparatus claims do not set forth any specific time limit.  Further it is the position of the office that such a time limit does not require any structural difference than described in the above rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791